DETAILED ACTION
This Final action is responsive to communications: 03/18/2021.
Applicant amended claims 1, 4, 5, 6, 8, 10-11. Claims 1-12 are pending. Claim 1 is independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawing and Specification Objections (New Matter Issue)
4.	The amendment filed 03/18/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
1) New Added Circuitry in Fig. 1A (amendment 03/18/2021)  is new and not supported by the original disclosure (original FR18 72707 or current disclosure) . Block 114 details is not supported previously. For example, row decoder and word line driver connection and outputs shown is not supported and can be configured many ways. The specific way shown is not supported in original disclosure.  Further, outputs without input connections are rare in the art.
2) New Added Circuitry in Fig. 1B (amendment 03/18/2021)  is new and not supported by the original disclosure. All the new components shown e.g. 102, 152, 154 and their specific connection, circuitry structure  is not supported in original disclosure, The circuitry with components presented is new with capability that is beyond what was presented before.
3) New Added Circuitry in Fig. 6 (amendment 03/18/2021)  is new and not supported by the original disclosure.

5) Spec amendment to include description of Fig. 1A (page 5 of spec amendment 03/18/2021) is new and not supported by the original disclosure.
6) Spec amendment page 6 second para (via 145 etc.) is new and not supported by the original disclosure.
7) Command layer description  (page 3, 6 of spec amendment 03/18/2021) is new and not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings Objection maintained
5. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Regarding claim 1, the following features must be shown in the drawings, or cancelled from the claims. Drawings do not show these feature (crossed out limitation in the following). In summary, Fig. 1-Fig. 5 do not show relevant connections between word line driver (input, output), row decoder (input, output), data (input, output), various command (input, output) (as they relate to electronic selection device per layer). 
Claim 1: A 3D-RAM memory comprising at least: - several memory cell arrays distributed in several superimposed memory layers and such that in each memory cell array, the memory cells arranged on a same line of the array are connected to a word ; -  ; wherein: -  are arranged in a layer of command electronics which is separate from the memory layers, - in each of the memory layers, each of the word lines is connected to an output of an electronic selection device arranged in the memory layer comprising said word lines, a , , and forming a commanded switch interposed between said word line and the  and configured to let a signal received on its data input pass or not depending on the value of a selection signal of one of the memory layers received on its command input and , - all the electronic selection devices arranged in a same memory layer are configured to receive on their command input a same selection signal of one of the memory layers, and - each electronic selection device further includes a bias element of the word line connected to the electronic selection device configured to ensure a bias of said word line at an electrical reference potential when the electronic selection device does not let the signal received on its data input pass.
Regarding claim 2, the following features must be shown in the drawings, or cancelled from the claims. Drawings do not show these feature (crossed out limitation in the following). In summary, Fig. 1-Fig. 5 do not show position of command electronics  layer since only two layers illustrated. The relevant connections and arrangement need to be understood. Claim 2:  The 3D-RAM memory according to claim 1, wherein the memory layers are superimposed one above the other and are arranged above the 
Regarding claim 8, “…global bit lines and the global complementary bit lines are connected to  and configured to read the memory cells…”  connection and arrangement in relation to other components must be shown in drawings.
Regarding claim 10, “… The 3D-RAM memory according to claim 8, wherein, in each of the memory layers, each of the bit lines and each of the complementary bit lines is connected to an input of a  a  of which is connected to  , an  is connected to one of the , and …” must be shown in drawings.
Regarding claim 11,  “…each of the memory layers, at least , - in the layer of command electronics, …” must be shown in drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Other Specification Objection (maintained)
6. 	The disclosure lacks Brief Summary Of The Invention as provided in 37 CFR 1.77(b). It should be included and prepared following the guideline as below:
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01 (d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention 

Claim Objections
7.	Claims 1, 2, 8, 10, and 11 and associated dependent claims inclusive of claims 1-12 are objected to because the claims are not readable on drawings. See drawing objections in section 6 above.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0049197 A1), in view of Nho et. al (“A High-speed, Low-power 3D-SRAM Architecture”, IEEE 2008 Custom Integrated Circuits Conference) and Nakadai (US 2009/0296498 A1).
Regarding independent claim 1, PARK teaches a 3D-RAM memory (Fig. 5: 100; para [0051]: resistive RAM) comprising: 
several memory cell arrays distributed in several superimposed memory layers (Fig. 5 in context of para [0079]: Layer 1-Layer A) and such that in each memory cell array (e.g. Fig. 5 array in Layer A), the memory cells arranged on a same line of the array (Fig. 5: GWL) are connected to a word line (Fig. 5: WL) associated with said line and arranged in the array (see para [0081]); 
a word line driver (Fig. 5: 123 WD/SA); and
a row decoder coupled to the word line driver (Fig. 5: 122 ADDR DEC); 
wherein:
the row decoder (Fig. 5: 122) and the word line driver (Fig. 5: 123) are arranged in a layer (Fig. 5: layer 1) of command electronics (Fig. 5: Layer1 implements control logic) which is separate from the memory layers (para [0079]).
PARK is silent with respect to individual stack/ layer specific selection devices, switches, additional control mechanism per stack/ layer as it pertains to remaining provisions of this claim.
Nho teaches - 
in each of the memory layers (Fig. 1 or Fig. 3b: layers shown), each of the word lines (Fig. 1, Fig. 3b, Fig. 7a, 7b: word line) is connected to an output of an electronic selection device (Fig. 3b: 3D decoder) arranged in the memory layer (Fig. 3b) comprising said word lines (page 202, left column, 4th para: word-line in selected layer), 
a data input (Fig. 3b and Fig. 7a, 7b in context of page 202, left column, 4th para: row information, layer information) of which is connected to the word line driver (Fig. 7b: word-line driver), 
a command input (command associated with Fig. 3b inputs to decoder and Fig. 7a: a<0>, a<1>, a<2> inputs) of which is connected to the row decoder (Fig. 3b, 7a decoder) forming a commanded switch (information and command are used to  interposed between said word line and the word line driver (see in context of Fig. 7a, 7b, Fig. 3b) and 
configured to selectively transfer a signal received on its data input (Fig. 3b and Fig. 7a, 7b in context of page 202, left column, 4th para: row information, layer information are used selectively) depending on a value of a selection signal of one of the memory layers (Fig. 3b and Fig. 7a, 7b in context of page 202, left column, 4th para) received on the command input (Fig. 3b and Fig. 7a, 7b) and outputted by the row decoder (Fig. 3b: decoder output), 
 all the electronic selection devices  arranged in a same memory layer are configured to receive on their command input (Fig. 3b: input of decoder) a same selection signal of one of the memory layers (Fig. 1 and Fig. 3b and page 202, left column, 4th para: row information, layer information). 

    PNG
    media_image1.png
    413
    415
    media_image1.png
    Greyscale

Nakadai teaches - 
each electronic selection device further includes a bias element (Fig. 4B: 322 word line driving device employed with array) of the word line connected to the electronic selection device (Fig. 4B: WL) configured to provide a bias to said word line at an electrical reference potential (Fig. 4B: VSS) when the electronic selection device does not transfer the signal received on its data input  (see circuitry configuration of Fig. 4B: 322. When 321 input is disabled, WRSS high signal can keep word line in VSS level. The circuit is employable in multi layer memory device e.g. as demo’ed by fig. 10 memory) .
PARK’s peripheral circuitry with each array is being modified using Nho’s and Nakadai’s circuitry components.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nho and Nakadai into the teachings of PARK such that per layer/ stack array control scheme can be employed in a 3D stacked memory device in order to increase speed and lower power consumption  (Nho abstract) and reduce word line disturbance.
Regarding claim 2, PARK, Nho, and Nakadai teach the 3D-RAM memory according to claim 1. PARK teaches wherein the memory layers are superimposed one above the other (see Fig. 5: Layer 2 - Layer A) and are arranged above the layer of command electronics (Fig. 5: Layer 1) or wherein the layer of command electronics is arranged between two memory layers (see Fig. 5).
Regarding claim 7, PARK, Nho, and Nakadai teach the 3D-RAM memory according to claim 1. PARK and Nho teach further including global word lines (PARK Fig. 5: GWL’s), each global word line being connected to at least one input of an electronic selection device present in each of the memory layers (Nho selection devices in each layer modified with PARK’s teachings).
Regarding claim 12, PARK, Nho, and Nakadai teach the 3D-RAM memory according to claim 1. Nho teaches wherein the memory 15 cells are of the SRAM type (Abstract).

12.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0049197 A1), Nho et. al (“A High-speed, Low-power 3D-SRAM Architecture”, IEEE 2008 Custom Integrated Circuits Conference), and Nakadai (US 2009/0296498 A1), in view of Azuma et al. (US 2013/0077384 A1).
Regarding claim 3, PARK, Nho, and Nakadai teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
Azuma teaches wherein each electronic selection device includes a transfer gate (Fig. 24: 132 transfer gate) forming the commanded switch (Fig. 24: “WL selection switch”), an input of which (Fig. 24: input of 133) forms the input of the electronic selection device (Fig. 24: nmos gate of transmission gate of switch), an output of which (Fig. 24: output of 133) forms the output of the electronic selection device (Fig. 24: pmos gate of transmission gate of switch), and 
a command input of which forms (read/ write command activated GWL input) the command input of the electronic selection device (Fig. 24: WL selection switch).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Azuma into the teachings of PARK, Nho, and Nakadai  such that per layer/ stack array control scheme can be employed in a 3D stacked memory device in order to reduce operational leakage and reduce power consumption (Azuma para [0005]).
Regarding claim 4, PARK, Nho and Nakadai teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
Azuma teaches wherein each electronic selection device (Fig. 24: WL selection switch) includes a first field effect transistor forming the commanded switch and configured such that: a first electrode, corresponding to the source or to the drain of the first transistor, forms the data input of the electronic selection device, - a second electrode, different from the first electrode and corresponding to the drain or to the source of the first transistor, forms the output of the electronic selection device, a gate forms the command input of the electronic selection device (Limitation is directed to pass gate or, transmission gate structure. See Azuma Fig. 24 Transmission gate structure teaches this limitation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Azuma into the teachings of PARK, Nho, and Nakadai such that per layer/ stack array control scheme can be employed in a 3D stacked memory device in order to reduce operational leakage and reduce power consumption (Azuma para [0005]).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0049197 A1), Nho et. al (“A High-speed, Low-power 3D-SRAM Architecture”, IEEE 2008 Custom Integrated Circuits Conference) and Nakadai (US 2009/0296498 A1), in view of Huang (US 10756094 B2).
Regarding claim 9, PARK, Nho and Nakadai teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
 wherein each memory layer includes several memory cell arrays (Huang Claim 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Huang into the teachings of , PARK, Nho, Nakadai such that additional arrays with per layer/ stack controllability feature can be employed in order to have increased data storage capacity.


Response to Arguments
Title objection is withdrawn based on title amendment. Abstract objection is withdrawn based on amendment.
Based on claim 6 amendment, previous 112b rejection is withdrawn.
Part of claim objection is withdrawn based on amendment.
Applicant’s arguments with respect to claim(s) have been considered but are moot because new grounds of rejection added based on newly added references. The rejection does not rely on  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due to new matter issues, drawing and spec amendments will not be entered.
No art rejection provided for Claims 5-6, 8, 10-11. Examiner’s  Note: The absence of art rejection should not be taken as indication that the prior art may be silent on relevant anticipatory/obviousness teachings. The invention as claimed seems to depart, as the analysis in this Office Action presents, from teachings found in the 



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Nakadai (US 2009/0296498 A1): Fig. 4A, Fig. 4B, Fig. 1 applicable for all claims.
Andrieu (US 20190312039 A1): Fig. 2A, Fig. 2B, Fig. 1 applicable for all claims.
Baek (US 20120063194 A1): Fig. 1, Fig. 3-Fig. 5 applicable for all claims.
See specially per layer control features applicable for claim 1 in addition.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)